—Judgment unanimously affirmed. Memorandum: Defendant’s contention that the court’s justification charge was improper was not preserved for review (see, CPL 470.05 [2]; People v Patterson, 39 NY2d 288, 294, affd 432 US 197; People v Comfort, 113 AD2d 420, 426, lv denied 67 NY2d 760), and we decline to consider it in the interest of justice. Even were we to reach it, we would find defendant’s contention to be without merit. (Appeal from Judgment of Monroe County Court, Connell, J.—Manslaughter, 1st Degree.) Present—Denman, P. J., Callahan, Balio, Boomer and Boehm, JJ.